UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 Form10-K ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June 30, 2013 Commission file number:005-86954 FIREMANS CONTRACTORS, INC. (Exact name of registrant as specified in its charter) Nevada 27-0811315 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2oop 820 N Fort Worth, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (800) 475-1479 Securities registered pursuant to Section12(b) of the Act: Title of Each Class Name of Each Exchange on Which Registered None Not Applicable Securities registered pursuant to Section12(g) of the Act: Title of Each Class Name of Each Exchange on Which Registered Common Stock, $0.001par value Not Applicable Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities.YesoNoþ 1 Indicate by check mark if the registrant is not required to file reports pursuant to Section13 of the Act.YesoNoþ Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesþNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act).YesoNoþ The aggregate market value of voting and non-voting common equity held by non-affiliates, computed by reference to the price at which the common equity was last sold, as of the last business day of the registrant’s most recently completed second fiscal quarter – $694,700. The number of shares of the registrant’s Common Stock, par value $0.001, outstanding on October 10, 2013, was 27,856,885. The number of shares of the registrant’s Class A Convertible Preferred Stock, par value $1.00, outstanding on October 10, 2013, was 250,000. The number of shares of the registrant’s Class B Convertible Preferred Stock, par value $.001, outstanding on October 10, 2013, was 5,000,000. 2 TABLE OF CONTENTS Page PARTI Item 1. Business 4 Item 1A. Risk Factors 7 Item 1B. Unresolved Staff Comments 11 Item 2. Properties 11 Item 3. Legal Proceedings 11 Item 4. Mine Safety Disclosures 11 PARTII Item 5. Market for Registrant’s Common Equity andRelated Stockholder Matters 12 Item 6. Selected Financial Data 13 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 16 Item 8. Financial Statements and Supplementary Data 17 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 18 Item 9A. Controls and Procedures 18 Item 9B. Other Information 18 PARTIII Item 10. Directors, Executive Officers and Corporate Governance 19 Item 11. Executive Compensation 21 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 22 Item 13. Certain Relationships and Related Transactions, and Director Independence 23 Item 14. Principal Accounting Fees and Services 23 PARTIV Item 15. Exhibits, Financial Statement Schedules 24 3 PARTI ITEM1.BUSINESS In this Annual Report on Form10-K, “we”, “us”, “our”, “Firemans Contractors”, “Company” or similar terms are references to Firemans Contractors, Inc., unless the context clearly indicates otherwise. We were incorporated in the state of Nevada on August 21, 2009. Our offices are currently located at 2oop 820 N, Fort Worth, Texas 76118. Our telephone number is (800) 475-1479. On August 19, 2013, the Company filed a Certificate of Change regarding a 1 for 50 shares reverse stock split of its Common Stock. The split was effective September 3, 2013. The information contained in this report reflects retroactive application of the split. Overview Firemans Contractors, Inc. is a full service contracting company specializing in commercial painting and parking lot maintenance services. Founded by a Fireman, Aaron Gilmore, Firemans Contractors deals with customers, contractors, vendors and communities on the basis of honor and integrity. Our vision is to develop a franchise system based upon the Company’s current business model, offering parking lot maintenance services in the commercial markets throughout the United States. On July 1, 2012, the first, and on December 15, 2012, the second franchisee of the Firemans Contractors® concept began operations in North Texas. Products and Services Firemans Contractors, Inc. has developed an integrity based contractor business model for painting and parking lot striping maintenance services. We strive to provide our customers with quality and commitment from “Contractors You Can Trust®”. The Company already has established its headquarters in Fort Worth, Texas. The Company also offers entrepreneurs the opportunity to own their Firemans Contractors franchise in major markets across the country. Listed below are the primary services we offer: Parking Lot Striping and Maintenance: We specialize in parking lot striping, new striping, re-striping, stripe removal, handicap logo painting, stenciling, fire-lane striping, speed bumps, wheel stops, signage, crack filling, seal coating, asphalt & concrete repair, asphalt overlay, power washing or whatever your parking lot needs. We use high quality paint/materials and provide a one-year guarantee on our workmanship. Strategic Marketing Plan The parking lot striping and maintenance service industry is very fragmented, consisting of a few national companies and numerous small, privately held and regional operators. The market for parking lot maintenance services is underserved. Residential, commercial and industrial painting is done every 7 years. Parking lot maintenance currently needs service every 1-3 years. Americans with Disabilities Act compliance and local city requirements significantly affects demand for such services. The contractor industry is in need of reliable companies that customers can trust. Currently, there appears to be no nation-wide, full-service contracting company that offers the same services as Firemans Contractors to include parking lot striping and maintenance services. We recognize that building the Firemans Contractors brand is important to securing a strong standing. Therefore, FiremansContractors, Inc. will continue focusing to build a brand that encompasses its core values of integrity and quality service with "Contractors You Can Trust®". The Company's goal is dedicated to stream-lining the contractor industry and making a difference by providing customers with quality service, using the best products available on the market for long lasting wear and as environmentally friendly as possible. To raise brand awareness among its intended audience, the Company has developed an appealing and memorable logo that it will use throughout its promotional strategy and in its various marketing materials. This will aid in brand reinforcement and the enhanced growth of its name and positive reputation among consumers nationwide. With its brand and guiding principles established, Firemans Contractors, Inc. will send a clear message about what it stands for, thereby building brand loyalty and encouraging the steady growth of its base of clientele. 4 ITEM1.BUSINESS - continued Firemans Contractors, Inc. intends to achieve the following objectives: - Establish a strong brand name and reputation in the painting/parking lot striping & maintenance industry. - Strategically align ourselves with other contractor trades. - Generate enough revenue to expand operations through a franchise model. Firemans Contractors, Inc. has outlined four phases of its marketing strategy: - Launching of Firemans Contractors, Inc. franchises - actively promote through Franchise Trade Shows, internet, outside franchise displays and events to create brand awareness. - Establish Firemans Contractors, Inc. through branding, its professionalism, referral and repeat business due to customer guarantee and satisfaction. - Develop relationships and strategic alliances with nationwide property management companies, business establishments and city officials. - Aggressively market its brand through social media, online strategic partnerships, search engine optimization, flier distributions, newspaper ads and mailings as appropriate. Competition Firemans Contractors, Inc. hopes to become successful by offering greater variety and higher quality services, at competitive prices, which are promoted by extensive and multi-faceted marketing activities, and supported by efficient operations. We plan on growing our system through franchising, by offering our partners very high level of integration and support, which should allow us to increase combined buying power, leverage the marketing efforts, and improve brand recognition for our services. Our industry is comprised of a great deal of small operators and only a handful of major players.In our research, we have not been able to identify any major company that offers the combination of painting, striping and parking lot maintenance services. Below is a brief description of some of the larger companies in our industry: Stripe A Zone was founded in 1950 and is the largest parking lot striping company, to include road and airfield striping, in the US. They merged with another company in 1974, and were later acquired by a leading company in the industry in 1988. They are a privately owned company headquartered in Grand Prairie, TX with satellite locations in Houston, TX, Baton Rouge, LA, Decatur, Alabama and Mississippi. US Striping is the only national striping company. Offers a one-time investment of $28,000 - $48,000 and claims to have its franchisees running and operational in 3 days. It has sole rights to a patented advertising graphic system, DIGIMARK, which allows full color logos and ads to be placed on parking lots, playgrounds and walkways. Certapro Painters is a residential and commercial painting franchise. Currently the largest painting company in North America with over 280 franchise owners in US and Canada. Their franchise requires an initial investment between $129,000 - $156,000, with a required liquid capital of $50,000 and net worth of $200,000. Five Star Painting is a publicly traded commercial and residential painting franchise. They have had rapid growth with almost 50 franchises in just 2 years. They market to entrepreneurs, existing painters and real estate agents. They require a liquid capital of $25,000, with a total investment of $30,000-$80,000. Color World has been painting homes since 1993 and is a high-quality residential and commercial painting company that has a relatively low investment and simple business plan. Currently located in Ohio and Kentucky tri-state area but has franchise opportunities available nationwide. The Painting Pros is a publicly traded company that focuses on residential, commercial, industrial and new construction painting. They target middle to high-income consumers as well as National and Regional commercial accounts with companies like Home Depot, Marriot, Holiday Inn, Gap and Banana Republic. They require a liquid capital of $40,000, with a total investment of $29,000 - $109,000. This company is located in the southeast area of the US. Sources and Availability of Products and Supplies We believe there are no constraints on the sources or availability of products and supplies related to our business. 5 ITEM1.BUSINESS - continued Dependence on One or A Few Major Customers We do not anticipate dependence on one or a few major customers into the foreseeable future. Patents, Trademarks, Licenses, Franchise Restrictions and Contractual Obligations & Concessions We own the following marks, published on the Principal Register of the United States Patent and Trademark Office. MARK DATE NUMBER FIREMANS CONTRACTORS (standard characters) December 14, 2010 FC (logo) January 18, 2011 CONTRACTORS YOU CAN TRUST (standard characters) May 3, 2011 We do not own any patents or registered copyrights material to the franchise system. However, we claim copyright protection in several elements of the system including the design elements of our trademarks, the content and design of our web site and advertising materials, and the content of our operations and training manuals. Currently, there are no pending infringement, opposition, or cancellation proceeding or any pending material litigation involving the Marks. There are no agreements currently in effect, which significantly limit our rights to use or license the use of the Marks in any material manner. We are not aware of any superior prior rights or infringing uses of the Marks in any state. Regulations Franchising is regulated at the federal level by the Federal Trade Commission. The FTC’s “Disclosure Requirements and Prohibitions Concerning Franchising and Business Opportunities, 16 CFR 436.1 et seq. (the “FTC Rule”). The FTC Rule requires delivery of pre-sale disclosures at least 14 days before a prospective franchisee signs a binding agreement with the franchisor or pays any consideration for the franchise. The FTC Rule also prohibits certain unfair trade practices, which includes dissemination of any financial performance representations to prospective franchisees unless the franchisor has a reasonable basis and written substantiation for the representation at the time the representation is made, and the representation is included in the pre-sale disclosures. Fourteen states regulate the offer and sale of franchising by way of franchise sales laws, and 17 states regulate aspects of the franchise relationship through franchise relationship laws. Franchise sales laws typically require delivery of pre-sale disclosures and that the franchisor register the franchise opportunity or make a filing with the state authority before franchises are offered or sold in the state. Franchise sales laws also typically contain anti-fraud provisions and provide statutory remedies for violations. Franchise relationship laws typically prohibit a franchisor from terminating or refusing to renew a franchise relationship except for “good cause.” Many of the franchise relationship laws also contain mandatory default notice and/or cure periods which supersede applicable franchise agreement provisions, and a few laws render void choice of law and forum selection provisions typically found in franchise agreements. Available Information Our annual report on Form10-K, quarterly reports on Form10-Q and current reports on Form8-K, and any amendments to these filings, are available free of charge through our internet website at www.firemanscontractors.com as soon as reasonably practicable after these reports have been electronically filed with, or furnished to, the Securities and Exchange Commission. These reports also are available at the SEC’s internet website at www.sec.gov. Information contained on or accessible from our website is not incorporated by reference into this annual report on Form10-K and should not be considered part of this report or any other filing that we make with the SEC. 6 ITEM1A.RISK FACTORS Risk Factors Relating to Our Business Our independent auditors have expressed doubt about our ability to continue as a going concern, indicating the possibility that we may not be able to continue to operate. For the fiscal years 2013 and 2012, we have incurred total net losses of $1,662,123. Though we have generated revenues of $1,803,114 for the same period, we anticipate generating losses for the next 12 months. Therefore, we may be unable to continue operations in the future as a going concern. No adjustment has been made in the accompanying financial statements to the amounts and classification of assets and liabilities which could result should we be unable to continue as a going concern. In addition, our independent auditors included an explanatory paragraph in their report on the accompanying financial statements regarding concerns about our ability to continue as a going concern. As a company in the early stage of development with an unproven business strategy, our limited history of operations makes evaluation of our business and prospects difficult. We were incorporated on August 21, 2009. Our business prospects are difficult to predict because of our limited operating history, early stage of development and unproven business strategy. Our primary business activities will be to earn revenues through offering painting services in the residential and commercial markets throughout the United States. Although we believe that our business plan has significant profit potential, we may not attain profitable operations and our management may not succeed in realizing our business objectives. Our business plan may be unsuccessful, and if it fails, we will not have alternate services or products to offer in order to ensure our continuation as a going concern. The success of our business plan is dependent on the marketing of our products and services. Our ability to develop our products and services is unproven, and the lack of operating history makes it difficult to validate our business plan. In addition, the success of our business plan is dependent upon the market acceptance of our products and services. Should our market strategy be too narrowly focused or should the target market not be as responsive as we anticipate, we will not have in place alternate services or products that we can offer to ensure our continuation as a going concern. We have maintained losses since inception, which we expect will continue in the future. We expect to continue to incur operating losses in future periods. These losses will occur because we do not yet have sufficient revenues to offset the expenses associated with the development, marketing and sales of our products and services. We cannot guarantee that we will ever be successful in generating sufficient revenues in the future. We recognize that if we are unable to generate revenues, we will not be able to earn profits or continue operations. There is no history upon which to base any assumptions regarding the likelihood that we will prove successful, and we can provide investors with no assurance that we will generate any operating revenues or ever achieve profitable operations. If we are unsuccessful in addressing these risks, our business will most likely fail. So far, we have relied on proceeds from sales of stock and loans from shareholders, in order to cover negative cash flows and maintain operations.These sources may not be available in the future, or may not be sufficient. To date, we have completed only initial stages of our business plan and we can provide no assurance that we will be able to generate enough revenue from our business in order to achieve profitability. It is not possible at this time for us to predict with assurance the potential success of our business. The revenue and income potential of our proposed business and operations are unproven, and the lack of operating history makes it difficult to evaluate the future prospects of our business. If we cannot continue as a viable entity, our stockholders may lose some or all of their investment in our Company. We may not be able to execute our business plan or stay in business without additional funding. Our ability to successfully develop and market our products and services to generate operating revenues depends on our ability to obtain the necessary financing to implement our business plan. We will require additional financing, through issuance of debt and/or equity, in order to establish profitable operations. Such financing, if required, may not be forthcoming. Even if additional financing is available, it may not be available on terms we find favorable. At this time, there are no anticipated sources of additional funds in place. Failure to secure the needed additional financing will have an adverse effect on our ability to remain in business. 7 ITEM1A.RISK FACTORS - continued We need to retain key personnel to support our product and ongoing operations. The development and marketing of our product will continue to place a significant strain on our management and other resources. Our future success depends upon the continued services of our executive officers who have critical industry experience and relationships that we rely on to implement our business plan. The loss of any member of our management would negatively impact our ability to operate, which could adversely affect our financial results and impair our growth. Currently, we have no employment agreements with any of our executives, and do not anticipate entering into any such agreement in the foreseeable future. Risks Relating to Our Common Stock Because we are subject to “penny stock” rules, the level of trading activity in our stock may be reduced. Broker-dealer practices in connection with transactions in “penny stocks” are regulated by penny stock rules adopted by the Securities and Exchange Commission. Penny stocks generally are equity securities with a price of less than $5.00 (other than securities registered on some national securities exchanges). The penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from the rules, to deliver a standardized risk disclosure document that provides information about penny stocks and the nature and level of risks in the penny stock market. The broker-dealer also must provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker-dealer and its salesperson in the transaction, and, if the broker-dealer is the sole market maker, the broker-dealer must disclose this fact and the broker-dealer’s presumed control over the market, and monthly account statements showing the market value of each penny stock held in the customer’s account. In addition, broker-dealers who sell these securities to persons other than established customers and “accredited investors” must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser’s written agreement to the transaction. Consequently, these requirements may have the effect of reducing the level of trading activity, if any, in the secondary market for a security subject to the penny stock rules. If a trading market does develop for our common stock, these regulations will likely be applicable, and investors in our common stock may find it difficult to sell their shares. FINRA sales practice requirements may limit a stockholder’s ability to buy and sell our stock. FINRA has adopted rules that require that in recommending an investment to a customer, a broker-dealer must have reasonable grounds for believing that the investment is suitable for that customer. Prior to recommending speculative low priced securities to their non-institutional customers, broker-dealers must make reasonable efforts to obtain information about the customer’s financial status, tax status, investment objectives and other information. Under interpretations of these rules, FINRA believes that there is a high probability that speculative low priced securities will not be suitable for at least some customers. FINRA requirements make it more difficult for broker-dealers to recommend that their customers buy our common stock, which may have the effect of reducing the level of trading activity in our common stock. As a result, fewer broker-dealers may be willing to make a market in our common stock, reducing a stockholder’s ability to resell shares of our common stock. The price of our common stock may be volatile, which substantially increases the risk that you may not be able to sell your shares at or above the price that you may pay for the shares. Our common stock is currently quoted on the OTC Bulletin Board under the trading symbol “FRCN.” The market price of our common stock may be volatile. It may fluctuate significantly in response to the following factors: · variations in quarterly operating results; · our announcements of significant contracts and achievement of milestones; · our relationships with other companies or capital commitments; · additions or departures of key personnel; · sales of common stock or termination of stock transfer restrictions; · changes in financial estimates by securities analysts, if any; and · fluctuations in stock market price and volume. Your inability to sell your shares during a decline in the price of our stock may increase losses that you may suffer as a result of your investment. 8 ITEM1A.RISK FACTORS - continued Our insiders beneficially own a significant portion of our stock, and accordingly, may have control over stockholder matters, the company’s business and management. As of October 10, 2013, our insiders beneficially own approximately 4% of our stock, and have approximately 96% of the voting power. As a result, our executive officers, directors and affiliated persons,if some or all of them acted in concert, would have the ability to control our company and determine the outcome of matters requiring security holder approval, including being able to: ● elect or defeat the election of our directors; ● amend or prevent amendment of our articles of incorporation or bylaws; ● effect or prevent a merger, sale of assets or other corporate transaction; and ● affect the outcome of any other matter submitted to the stockholders for vote. Moreover, because of the significant ownership position held by our insiders, new investors will not be able to effect a change in the Company’s business or management, and therefore, shareholders would be subject to decisions made by management and the majority shareholders. In addition, sales of significant amounts of shares held by our directors and executive officers, or the prospect of these sales, could adversely affect the market price of our common stock. Management’s stock ownership may discourage a potential acquirer from making a tender offer or otherwise attempting to obtain control of us, which in turn could reduce our stock price or prevent our stockholders from realizing a premium over our stock price. The sale of securities by us in any equity or debt financing could result in dilution to our existing stockholders and have a material adverse effect on our earnings. As of October 10, 2013, we are authorized to issue up to 600,000,000 shares of common stock, of which 27,856,885 shares are issued and outstanding. We are authorized to issue up to 350,000 shares of Class A convertible preferred stock, of which 250,000 shares are issued and outstanding.We are authorized to issue up to 40,000,000 shares of Class B convertible preferred stock, of which 5,000,000 shares are issued and outstanding.Our Board of Directors has the authority to cause us to issue additional shares of stock, and to determine the rights, preferences and privilege of such shares, without consent of any of our stockholders. Any sale of stock by us in a future private placement offering could result in dilution to the existing stockholders as a direct result of our issuance of additional shares of our capital stock. In addition, our business strategy may include expansion through internal growth by acquiring complementary businesses, acquiring or licensing additional brands, or establishing strategic relationships with targeted customers and suppliers. In order to do so, or to finance the cost of our other activities, we may issue additional equity securities that could dilute our stockholders’ stock ownership. We may also assume additional debt and incur impairment losses related to goodwill and other tangible assets, and this could negatively impact our earnings and results of operations. If securities or industry analysts do not publish research or reports about our business, or if they downgrade their recommendations regarding our common stock, our stock price and trading volume could decline. The trading market for our common stock may be influenced by the research and reports that industry or securities analysts publish about us or our business. If any of the analysts who cover us downgrade our common stock, our common stock price would likely decline. If analysts cease coverage of our company or fail to regularly publish reports on us, we could lose visibility in the financial markets, which in turn could cause our common stock price or trading volume to decline. If we fail to maintain an effective system of internal controls, we might not be able to report our financial results accurately or prevent fraud; in that case, our stockholders could lose confidence in our financial reporting, which could negatively impact the price of our stock. Effective internal controls are necessary for us to provide reliable financial reports and prevent fraud. In addition, Section404 of the Sarbanes-Oxley Act of 2002, or the Sarbanes-Oxley Act, requires us to evaluate and report on our internal control over financial reporting for all our current operations. The process of implementing our internal controls and complying with Section404 is expensive and time - consuming, and will require significant attention of management. We cannot be certain that these measures will ensure that we implement and maintain adequate controls over our financial processes and reporting in the future. Even if we conclude that our internal control over financial reporting provides reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles, because of its inherent limitations, internal control over financial reporting may not prevent or detect fraud or misstatements. Failure to implement required new or improved controls, or difficulties encountered in their implementation, could harm our operating results or cause us to fail to meet our reporting obligations. If we or our independent registered public accounting firm discover a material weakness in our internal control, the disclosure of that fact, even if quickly remedied, could reduce the market’s confidence in our financial statements and harm our stock price. 9 ITEM1A.RISK FACTORS - continued Because we do not intend to pay any dividends on our common stock, holders of our common stock must rely on stock appreciation for any return on their investment. There are no restrictions in our Articles of Incorporation or Bylaws that prevent us from declaring dividends. The Nevada Revised Statutes, however, do prohibit us from declaring dividends where, after giving effect to the distribution of the dividend we would not be able to pay our debts as they become due in the usual course of business; or our total assets would be less than the sum of our total liabilities plus the amount that would be needed to satisfy the rights of shareholders who have preferential rights superior to those receiving the distribution. We have not declared or paid any dividends on our common stock since our inception, and we do not anticipate paying any such dividends for the foreseeable future. Accordingly, holders of our common stock will have to rely on capital appreciation, if any, to earn a return on their investment in our common stock. The requirements of being a public company may strain our resources, divert management’s attention and affect our ability to attract and retain qualified members for our Board of Directors. As a public company, we are subject to the reporting requirements of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the Sarbanes-Oxley Act. The requirements of these rules and regulations increase our legal, accounting and financial compliance costs, may make some activities more difficult, time-consuming and costly and may also place undue strain on our personnel, systems and resources. In order to maintain and improve the effectiveness of our disclosure controls and procedures and internal control over financial reporting, we will need to expend significant resources and provide significant management oversight. We have a substantial effort ahead of us to implement appropriate processes, document our system of internal control over relevant processes, assess their design, remediate any deficiencies identified and test their operation. As a result, management’s attention may be diverted from other business concerns, which could harm our business, operating results and financial condition. These efforts will also involve substantial accounting-related costs. Our financial results could vary significantly from quarter to quarter and are difficult to predict. Our revenues and operating results could vary significantly from quarter to quarter because of a variety of factors, many of which are outside of our control. As a result, comparing our operating results on a period-to-period basis may not be meaningful. In addition, we may not be able to predict our future revenues or results of operations. We base our current and future expense levels on our internal operating plans and sales forecasts, and our operating costs are to a large extent fixed. As a result, we may not be able to reduce our costs sufficiently to compensate for anunexpected shortfall in revenues, and even a small shortfall in revenues could disproportionately and adversely affect financial results for that quarter. Individual products and services represent meaningful portions of our revenues and net loss in any quarter. We may incur significant or unanticipated expenses when licenses are renewed. In addition to other risk factors discussed in this section, factors that may contribute to the variability of our quarterly results include: ● the number of new products and services released by us and our competitors; ● the amount we reserve against returns and allowances; ● the timing of release of new products and services by us and our competitors, particularly those that may represent a significant portion of revenues in a period; ● the popularity of new products and services, and products and services released in prior periods; ● changes in pricing policies by us or our competitors; ● fluctuations in the size and rate of growth of overall consumer demand for our products and services; ● strategic decisions by us or our competitors, such as acquisitions, divestitures, spin-offs, joint ventures, strategic investments or changes in business strategy; ● our success in entering new geographic markets; ● accounting rules governing recognition of revenue; ● the timing of compensation expense associated with equity compensation grants; and 10 ITEM1A.RISK FACTORS - continued ● decisions by us to incur additional expenses, such as increases in marketing or research and development. As a result of these and other factors, our operating results may not meet the expectations of investors or public market analysts who choose to follow our company. Our failure to meet market expectations would likely result in decreases in the trading price of our common stock. ITEM1B.UNRESOLVED STAFF COMMENTS None. ITEM2.PROPERTIES Our executive offices are currently at 2oop 820 N, Fort Worth, TX 76118. These premises are leased under an agreement expiring September 30, 2014, at a monthly rate of $1,625. We believe our current premises are adequate for our current operations and we do not anticipate that we will require additional premises in the next 12 to 18 months.We do not have any investments or interests in any real estate.Our company does not invest in real estate mortgages, nor does it invest in securities of, or interests in, persons primarily engaged in real estate activities. ITEM3.LEGAL PROCEEDINGS We know of no existing or pending legal proceedings against us, nor are we involved as a plaintiff in any proceeding or pending litigation. There are no proceedings in which any of our directors, officers or any of their respective affiliates, or any beneficial stockholder, is an adverse party or has a material interest adverse to our interest. Our address for service of process in Nevada is Nevada Agency and Trust Company, 50 West Liberty Street, Reno, Nevada 89501. ITEM4.MINE SAFETY DISCLOSURES None. 11 PARTII ITEM5.MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS Market Information Our common stock began trading on the OTC Bulletin Board (”OTCBB”) under the symbol “FRCN” on September 19, 2011. On August 19, 2013, the Company filed a Certificate of Change regarding a 1 for 50 shares reverse stock split of its Common Stock. The split was effective September 3, 2013. The information contained in this report reflects retroactive application of the split. The following table sets forth the high and low sales prices of our common stock for the periods indicated. Period High Low September 19, 2011 - September 30, 2011 $ $ October 1, 2011 - December 31, 2011 $ $ January 1, 2012 - March 31, 2012 $ $ April 1, 2012 - June 30, 2012 $ $ July 1, 2012 - September 30, 2012 $ $ October 1, 2012 - December 31, 2012 $ $ January 1, 2013 - March 31, 2013 $ $ April 1, 2013 - June 30, 2013 $ $ Prices may represent inter-dealer prices without retail markup, markdowns, or commissions, and may not represent actual transactions. Holders As of October 10, 2013, there were 103 stockholders of record of our stock. Some holders of our common stock are “street name” or beneficial holders, whose shares are held by brokers and other financial institutions. Dividends We have not paid any cash dividends to our stockholders. The declaration of any future cash dividends will be at the discretion of our Board of Directors and will depend upon our earnings, if any, our capital requirements and financial position, or general economic and other pertinent conditions.It is our present intention not to pay any cash dividends in the foreseeable future, but rather to reinvest earnings, if any, into our business. Securities Authorized for Issuance under Equity Compensation Plans Effective July 1, 2011, the Company adopted the 2011 Employee/Consultants Stock Compensation Plan. The Plan provides for both, the direct award or sale of shares, and for the grant of options to purchase shares. The aggregate number of shares which may be issued under the Plan is 5,000,000 shares of the Company’s common stock. As of the date of this report there were no awards, sales or grants under the Plan. Copy of the plan is attached as an exhibit to this filing. Unregistered Sales of Equity Securities. Information regarding unregistered sales not included in previous reports: Exemption From Terms of Date Regulation conversion Sold Amount Securities Sold Consideration * claimed ** or exercise 09/20/13 Common Stock Debt Conversion and fees - $2,367 Reg. D None 09/26/13 Common Stock Debt Conversion and fees - $1,635 Reg. D None 09/26/13 Common Stock Debt conversion - $1,480 Reg. D None 10/01/13 Common Stock Debt conversion - $3,040 Reg. D None 10/07/13 Common Stock Debt Conversion and fees - $745 Reg. D None 12 ITEM6.SELECTED FINANCIAL DATA We have derived the following selected financial information as of June 30, 2013 and 2012, and for the fiscal years then ended from our audited financial statements included in Item8 of this annual report. The selected financial information below should be read together with “Management’s Discussion and Analysis of Financial Condition and Results of Operations” in Item7 of this annual report and our audited financial statements and related notes included in Item8 of this annual report. Fiscal Fiscal Year Ended Year Ended Statement of Operations June 30, June 30, Revenues $ $ Operating Loss $ ) $ ) Net Loss $ ) $ ) Net loss per common share: Basic and diluted $ ) $ ) Weighted average number of common shares outstanding June 30, June 30, Balance Sheet Data Total Assets $ $ Total Liabilities Total Stockholders’ Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ ITEM7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS This annual report on Form 10-K contains statements which, to the extent they do not recite historical fact, constitute "forward looking" statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. You can identify these statements by the use of words like “may”, “will”, “could”, “should”, “project”, “believe”, “anticipate”, “expect”, “plan”, “estimate”, “forecast”, “potential”, “intend”, “continue”, and variations of these words or comparable words. Forward looking statements do not guarantee future performance and involve risks and uncertainties. Actual results may differ substantially from the results that the forward looking statements suggest for various reasons, including those discussed under the caption "Risks Relating to Our Business" in Item 1A of this annual report.These forward looking statements are made only as of the date of this report. The Company expressly disclaims any obligation or undertaking to release publicly any updates or revisions to any forward-looking statements contained herein to reflect any change in the Company's expectations with regard thereto or any change in events, conditions or circumstances on which any statement is based. This discussion should be read together with the financial statements and other financial information included in this Form 10-K. The following discussion contains forward-looking statements that are subject to significant risks and uncertainties. There are several important factors that could cause actual results to differ materially from historical results and percentages and results anticipated by the forward-looking statements. The Company has sought to identify the most significant risks to its business, but cannot predict whether or to what extent any of such risks may be realized nor can there be any assurance that the Company has identified all possible risks that might arise. Investors should carefully consider all of such risks before making an investment decision with respect to the Company's stock. Overview Firemans Contractors, Inc. was incorporated on August 21, 2009 in the State of Nevada.The Company is a full-service contractor, specializing in commercial painting and parking lot maintenance services. 13 ITEM7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS - continued Firemans Contractors, Inc. has never declared bankruptcy, has never been in receivership, and has never been involved in any illegal action or proceedings. Since becoming incorporated, Firemans Contractors, Inc. has not made any significant purchases or sale of assets, nor has it been involved in any mergers, acquisitions or consolidations. Firemans Contractors, Inc. is not a blank check registrant as that term is defined in Rule 419(a) (2) of Regulation C of the Securities Act of 1933, since it has a specific business plan or purpose in which we have engaged in since our inception. In addition, neither Firemans Contractors, Inc. nor its officers, directors, promoters, or affiliates has had preliminary contact or discussions with, nor do we have any present plans, proposals, arrangements, or understandings with any representatives of the owners of any business or company regarding thepossibility of an acquisition or merger. Further, our financial statements reflect that we have generated more than nominal revenues from our primary business during our first year of operation and we have more than nominal assets other than cash. Effective August 16, 2011 the Company filed an amendment with the Nevada Secretary of State to authorize Class A convertible preferred stock in the amount of 250,000 shares at $1.00 par value.Class A shares have no dividend rights, except as may be declared by the Board of Directors in its sole discretion. Class A stock is ranked senior and prior to the Corporation’s common stock as to dividends and upon liquidation. Class A shares have liquidation rights of $10 per share, and are entitled to 1,000 votes each, on any matters requiring shareholders’ vote. Five shares of Class A stock can be converted into one share of common stock at any time, upon demand from of the holder. Effective July 6, 2012, the Company filed an amendment with the Nevada Secretary of State to authorize Class B convertible preferred stock in the amount of 5,000,000 shares at $0.001 par value.Class B shares have no dividend rights, except as may be declared by the Board of Directors in its sole discretion. Class B stock is ranked junior and subsequent to Class A convertible preferred stock, but senior and prior to the Corporation’s common stock as to dividends and upon liquidation. Class B shares have liquidation rights of $0.10 per share, and are entitled to 100 votes each, on any matters requiring shareholders’ vote. Five shares of Class B stock can be converted into one share of common stock at any time, upon demand from the holder. Effective August 3, 2012, the Company filed an amendment with the Nevada Secretary of State to increase number of authorized Common Stock from 4,000,000 to 8,000,000 shares. Copy of the Amendment to the Article of Incorporation is attached as exhibit to this filing. Effective November 19, 2012, the Company filed an amendment with the Nevada Secretary of State to increase the number of authorized Common Stock from 8,000,000 to 19,000,000 shares. On August 19, 2013, the Company filed a Certificate of Change regarding a 1 for 50 shares reverse stock split. The split was effective September 3, 2013. Corresponding change resulted in 19,000,000 shares of Common Stock being authorized. Effective August 22, 2013, the Company filed an amendment with the Nevada Secretary of State to increase authorized shares of all Classes of Stock: Common Stock – from 19,000,000 to 600,000,000 shares; Class A – from 250,000 to 350,000 shares; and Class B – from 5,000,000 to 40,000,000 shares. Plan of Operation Over the next twelve months, we will concentrate on the following four areas to grow our operations: ● Capital and Funding – Seek to obtain capital from all available sources, including bank financing, private sales of stock and/or convertible debt.We expect income from operations and franchise sales to contribute to ongoing capital needs in the near future. ● Advertising and Marketing – Work with several marketing companies to develop brand identity, marketing materials, and update our web site. Utilize all available marketing venues and public relations opportunities to promote the Company and its products, services, and franchise system. Specifically, hire sales people, use direct mail, as well as images on our trucks, trailers and equipment, online advertisings and marking with major search engines like Google, Yahoo, Bing and such. We will also cultivate areferral program and network in various business organizations and associations. ● Sales – Grow its core business in North Texas, and expand in other areas. ● Franchise Development – Begin marketing the Firemans Contractors® franchise concept and licensing of Company’s Service Marks, with the short-term objective of establishing five new franchisee candidates during 2013. 14 ITEM7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS - continued Operating Environment The painting industry is a $20 Billion annual industry, up from $16.1 Billion in 2003. Since 2006, reports indicate an annual rate increase of 3%, per The Rauch Guide to the US Paint Industry. As previously noted the industry is highly fragmented with about 40,000 companies nationwide. Most companies are small, over 70% have fewer than five employees. Larger firms may have more than 200 employees and generate an average $40 million in annual revenue. The parking lot striping and maintenance service industry is very fragmented, consisting of a few national companies and numerous small, privately held and regional operators. Parking lot striping and maintenance is an ongoing service, requiring restriping and updated signage every 1-3 years. Parking lots require ADA compliance and city code mandates that require businesses to maintain proper visual signage, fire lanes, and other relevant markings & accessibility for customers to do business. Firemans Contractors continues to operate and increase its customer base and increase sales through various advertising, business networking, cold calls, referrals and repeat customers. The Company recognizes that building its brand is important to securing a strong standing. Therefore, Firemans Contractors,Inc. will continue focusing to build a brand that encompasses its core values of integrity and quality service with “Contractors You Can Trust®”. The Company’s goal is dedicated to stream-lining the contractor industry and making a difference by providing customers with quality service, using the best products available on the market for long lasting wear and as environmentally friendly as possible. To raise brand awareness among its intended audience, the Company has developed an appealing and memorable logo that it will use throughout its promotional strategy and in its various marketing materials. This will aid in brand reinforcement and the enhanced growth of its name and positive reputation among consumers nationwide. Operating Results For the fiscal years ended June 30, 2013 and 2012, we have generated revenues of $1,100,819 and $702,295, respectively. Revenue for the 2013 fiscal year includes $91,246 revenues from franchising. Net losses for the same periods were $758,449 and $903,674, respectively. For the fiscal years ended June 30, 2013 and 2012, costs of revenues were $791,382 and $597,137, respectively. For the fiscal years ended June 30, 2013 and 2012, operating losses were $320,432 and $726,403, respectively. As of June 30, 2013 and 2012, the Company had assets of $215,549 and $158,410, respectively; and total liabilities of $1,375,733 and $1,168,225, respectively. Liquidity and Capital Resources The accompanying financial statements have been prepared assuming that the Company will continue as a going concern which contemplates, among other things, the realization of assets and satisfaction of liabilities in the ordinary course of business. As of June 30, 2013 and 2012, the Company had $18,112 and $7,008 of cash, respectively. Loans and sales of our common stock have been the primary source of these funds. We are presently able to meet our obligations as they come due. At June 30, 2013, we had a working capital deficit of $1,199,931, which included $460,480 owed to related parties, mainly for accrued compensation. At June 30, 2012, we had a working capital deficit of $1,071,378, which included $567,428 owed to related parties, mainly for accrued compensation. In January of 2011 we secured a line of credit, by executing a Convertible Note Agreement.Under the agreement, the Company can borrow up to $500,000, on as needed basis.Interest on the outstanding balance is due monthly, at a rate of 36% per year, with no schedule set for principal repayments.The Holder of the Note has a right to convert part, or the entire outstanding balance into shares of Company’s common stock at a 30% discount to market price.Unpaid principal and interest outstanding under the Note, is due on January 1, 2014, unless the agreement is extended, with the consent of both parties.During the fiscal years ended June 30, 2013 and 2012, the Company received $46,000 and $140,000, respectively, as advances under this agreement. We believe this line of credit should be sufficient to ensure that the Company is able to meet its obligations for the next 12 months. We anticipate that our future liquidity requirements will arise from the need to fund our growth, pay current obligations and future capital expenditures. The primary sources of funding for such requirements are expected to be cash generated from operations and raising additional funds from the private sources and/or debt financing. However, we can provide no assurances that we will be able to generate sufficient cash flow from operations and/or obtain additional capital or financing on terms satisfactory to us, if at all, to remain a going concern. 15 ITEM7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS - continued Other Items and Conditions The Company has no off balance sheet arrangements, or significant obligations under any contracts. Critical Accounting Policies The preparation of our financial statements requires us to make estimates and assumptions that affect the reported amounts of assets, liabilities, revenues and expenses and related disclosures about contingent assets and liabilities. We base these estimates and assumptions on historical experience and on various other information and assumptions that are believed to be reasonable under the circumstances. Estimates and assumptions about future events and their effects cannot be perceived with certainty and, accordingly, these estimates may change as additional information is obtained, as more experience is acquired, as our operating environment changes and as new events occur.Our critical accounting policies are listed in the notes to our audited financial statements included inthis Annual Report. ITEM7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not applicable. 16 ITEM8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA FINANCIAL STATEMENTS Index to Financial Statements Page Report of Independent Registered Public Accounting Firm F-1 Balance Sheets - June 30, 2013 and 2012 F-2 Statements of Operations - For the Fiscal Years Ended June 30, 2013 and 2012 F-3 Statement of Stockholders' Deficit - For the Fiscal Years Ended June 30, 2013 and 2012 F-4 to F-5 Statements of Cash Flows- For the Fiscal Years Ended June 30, 2013 and 2012 F-6 Notes to Financial Statements - June 30, 2013 and 2012 F-7 to F-17 17 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders Fireman’s Contractors, Inc. We have audited the accompanying balance sheets of Fireman’s Contractors, Inc. (the “Company”), as of June 30, 2013 and 2012, and the related statements of operations, changes in stockholders’ deficit, and cash flows for the years then ended.The Company’s management is responsible for these financial statements. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of the Company, as of June 30, 2013 and 2012, and the results of their operations and their cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 2 to the financial statements, as of June 30, 2013, the Company has an accumulated deficit of $2,393,281 and negative working capital of $1,199,931, both of which raise substantial doubt about its ability to continue as a going concern.Management’s plans concerning these matters are also described in Note 2.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Whitley Penn, LLP Dallas, Texas October 16, 2013 F-1 Firemans Contractors, Inc. Balance Sheets Jun. 30, 2013 Jun. 30, 2012 ASSETS Current assets Cash $ $ Accounts receivable Inventory - Prepaid expenses - Current portion of notes receivable - Total current assets Property and equipment, less accumulated depreciation of $19,136 and $34,276, respectively Note receivable - Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Accounts payable $ $ Accrued expenses Accrued interest (related parties) Warranty liability Other payables Current portion of long-term debt - Convertible notes payable, net of unamortized beneficial conversion features of $11,040 and $65,001, respectively Derivative liability Loans payable to shareholders Total current liabilities Long-term debt, net of current maturities - Total liabilities Commitments and contingencies Stockholders' deficit 350,000 shares Class A Convertible preferred stock authorized at $1.00/par value ($10 liquidation preference) 250,000 and 200,000 issued and outstanding, respectively 40,000,000 shares Class B Convertible preferred stock authorized at $0.001/par value ($0.10 liquidation preference) 5,000,000 and 0 issued and outstanding, respectively - 600,000,000 shares common stock authorized at $0.001/par value 18,966,619 and 1,785,129 issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying footnotes are an integral part of these financial statements. F-2 Firemans Contractors, Inc. Statements of Operations Fiscal Year Ended Fiscal Year Ended Jun. 30, 2013 Jun. 30, 2012 Revenues $ $ Franchise fees and royalties - Total revenues Cost of revenues (exclusive of depreciation shown separately below) Sales and marketing expenses General and administrative expenses Loss on sale of equipment - Depreciation and amortization Total operating expenses Operating loss ) ) Other income/(loss) Interest income 5 Loss on derivative liabilities ) - Interest expense (related parties) ) ) Interest expense ) ) Total other loss ) ) Loss before taxes ) ) Income tax (expense) benefit - - Net loss $ ) $ ) Basic and diluted loss per share $ ) $ ) Basic and diluted weighted average number of common shares outstanding The accompanying footnotes are an integral part of these financial statements. F-3 Firemans Contractors, Inc. Statements of Stockholders' Deficit For the Fiscal Years Ended June 30, 2013 and 2012 Class A Convertible Class B Convertible Additional preferred stock preferred stock Common stock paid-in Accumulated Shares Amount Shares Amount Shares Amount capital deficit Total Balance June 30, 2011 - $
